 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612Jose A. Montano d/b/a A. Montano Electric and In-ternational Brotherhood of Electrical Workers, Local 441, AFLŒCIO  Jose A. Montano d/b/a A. Montano Electric and In-ternational Brotherhood of Electrical Workers, Local 11, AFLŒCIO.  Cases 21ŒCAŒ31126 and 21ŒCAŒ31128 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS  LIEBMAN AND TRUESDALE On September 19, 1997, Administrative Law Judge Mary Miller Cracraft issued the attached decision.  The General Counsel filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and brief and has decided to af-firm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this decision, and to adopt the recommended Order. The judge has concluded, inter alia, that the Respon-dent did not violate Section 8(a)(3) of the Act by denying five union-affiliated electricians the opportunity to work overtime on January 4, 1996, and by terminating them on January 6, 1996.  As discussed below, we agree with these conclusions but we do not rely on the judge™s ra-tionale. A. Montano Electric is a small, nonunion electrical contractor based in Anaheim, California.  Jose A. Montano is the sole proprietor of the Respondent.  At relevant times, the Respondent™s core work force con-sisted of journeyman electrician Montano, helpers Javier Arevalo (Montano™s son) and Nelson Amaya, and esti-mator Bob Florin.  Montano hired other electricians, helpers, and laborers as needed to meet current job de-mands. In December, Montano hired alleged discriminatees Mike Kaspar, Fred Young, and Gilbert Rojo as additional electricians.2  Kaspar and Young, both members of IBEW Local 441, began work in early December and performed satisfactory work at various jobsites during that month.  Rojo, an organizer for IBEW Local 11, be-gan work for the Respondent on a couple of small jobs on December 29.3  Throughout the month, none of these employees engaged in overt union activities, and Montano was unaware of their union affiliation.                                                                                                                      1  The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect. Standard Drywall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2  Montano also hired electrician Rick Soriano as the foreman for a job at Irvine Valley College. In mid-December 1995, Montano was awarded the subcontract for electrical work on a project at the J. H. Frances Polytechnic High School in Sun Valley, Califor-nia.  The Sun Valley project was scheduled to begin dur-ing students™ winter holiday vacation period.  In apparent concern about the safety of having open trenchwork when school was in session, there was a firm deadline of January 8, 1996, the date classes were to resume, for the completion of all underground electrical work. Montano, Young, and Kaspar worked a few hours at the Sun Valley site on some days in late December.  Trench excavation for the installation of underground electrical wiring conduits began on approximately De-cember 27.  The project entailed a main trench and five other trenches of varying size and length. On Tuesday, January 2, Montano assigned Young and Rojo to work at the Sun Valley jobsite.  That morning, the Los Angeles Unified School District site inspector determined that the main trench excavated by Montano was unsafe.  He ordered Montano employees to vacate the trench.  Independently, Rojo had phoned the Califor-nia OSHA to complain about the trench.  An OSHA offi-cial arrived mid morning and ﬁred-taggedﬂ the trench, closing it until proper shoring and other safety measures were in place.4  Other conduit trenches remained open.  There is no evidence that Montano was aware of Rojo™s role in summoning OSHA. Also on January 2, two representatives of Local 11 vis-ited the Sun Valley site and talked with Montano.  They discussed getting additional qualified electricians on the job from their union.  Montano was falling behind in its work, a fact noted by the school district inspector in an official notice issued on January 3.5 Montano did hire two more electricians on January 3.  He hired Richard Nightingale, who identified himself as a member of IBEW Local 11.  He also hired Larry Blum, who Montano knew had come from this union.  3  The judge erroneously stated that Rojo was hired in early Decem-ber.  This mistake has no material impact on the disposition of the unfair labor practice issues in this case. 4  The judge erroneously stated that the trench was red-tagged on January 3, rather than January 2.  This mistake has no material impact on the disposition of the unfair labor practice issues in this case. 5  The inspector™s project diary (R. Exh. 4) mentions this notice with the explanation that ﬁELECT DID NOT HAVE ENOUGH MANPOWER TO COMPLETE THIS JOB PRIOR TO SUN AS SCH.  THIS WORK MUST BE COMPLETED TO NOT IMPACT THE SCHOOL.ﬂ 335 NLRB No. 52  A. MONTANO ELECTRIC 613On the same day, Montano learned about the union af-
filiation of the other three newly hired electricians.  That 
morning, Rojo gave Montano his union business card, 
and an IBEW Local 441 representative faxed a letter to 
Montano that identified Young and Kaspar as members 
of that union.  Later in th
e afternoon, having received 
these open declarations of union affiliation, Montano 
asked Rojo if he, Young, and Kaspar were union mem-
bers.  Rojo confirmed that they were.
6 The Respondent began work at 7 a.m. on January 4 
with an electrician crew of Rojo, Young, Blum, and 
Nightingale.  They were to continue work on under-
ground conduits other than the red-tagged main trench.  
At some point during the day, a California OSHA inspec-
tor removed the red tag from a portion of the main 
trench.  Although Rojo testified that there was little work 
to do because the red-tagged trench area involved 60 
percent of the job, no other witness corroborated this 
view.  Furthermore, as discussed below, there was work 
still to be completed at the end of the regular workday on 
January 4. 
Kaspar arrived at the Sun Valley site from another job 
at about 9:45 a.m.  There is
 no evidence that any electri-
cian had ceased work prior to
 then for the purpose of 
discussing union representation, wages, or working con-
ditions.  At about 10 a.m., Kaspar and Young presented 
Montano union authorization cards signed by the five 
electricians.  Montano declin
ed to recognize IBEW Local 
11 as the employees™ representa
tive.  He directed Kaspar 
and Young to return to work. 
At about 11 a.m. that morning, Montano and Respon-
dent™s employees gathered for a safety meeting.  

(Montano either called the meeting himself or agreed to 
holding it.)  The meeting lasted about 20Œ25 minutes.  
Towards the end of this m
eeting, Montano received a 
copy of a warning notice issued to the general contractor 
by the school district site inspector.  The notice stated 
 YOUR ELECTRICAL SUB HAS 
6+ PERSONS 
ON THIS JOB THEY H
AVE PRODUCED LITTLE 
OR NO WORK SINCE 
700 AM IT IS NOW 
11
00 AM.  YOUR SUB WILL NOT COMPLETE 
WORK PER SCH. IF HIS MEN ARE VISITING 
AND NOT WORKING.  THE L.A.U.S.D. IS 
CONCERNED THAT IF U/G WORK IS NOT 
COMPLETED BEFORE MON 
1-8-96
 THERE WILL 
BE A SEVERE SAFTY [SIC] PROBLEM WITH 
STUDENTS BACK ON THIS SITE. 
                                                          
                                                           
6  We affirm the judge™s conclusi
on that Montano™s inquiry did not 
constitute interrogation in violation of 
Sec. 8(a)(1).  We also affirm the 
judge™s conclusion that statements ma
de to Kaspar at another jobsite by 
Respondent™s estimator Robert Florin
 on January 3 did not violate Sec. 
8(a)(1). 
 When asked at the unfair labor practice hearing what 
the electricians were doing between 7 and 11 a.m., 
Montano credibly testified, ﬁIt™s absolutely nothing.  
They were walking back and forth.  They were meeting, 
they were laughing.  They would actually throw the 
[conduit] pipe.  It was like a show really whatŠwhat 
they were doing that day.  
But real work they didn™t.ﬂ
7 At about noon, the five 
electricians approached 
Montano as a group.  They requested their unpaid back 

wages and the opportunity to complete government pa-
perwork.  It is undisputed that Montano had been paying 
all or most of the electrician
s in cash, with no deductions 
for taxes, and in amounts less than the prevailing wage 

rate required for public jobs like the Sun Valley project.  
In addition, none of the five alleged discriminatees had 
apparently been asked to 
fill out the necessary govern-
ment tax and immigration forms for employment. 
There is no evidence of any subsequent work stop-
pages on January 4 that were attributable to the electri-
cians™ workplace concerns.  Ka
spar testified that he and 
others voiced their concerns between 10 a.m. and noon.  
He acknowledged that Montano displayed no animus 
towards the electricians for these meetings.  According to 
Kaspar, ﬁ[a]t no time during that, had [Montano] warned 
me or anybody else, get back to work or you™ll be termi-
nated, or get back to work, or else.  He willingly sat there 
with us for two or three different meetings to work out 
situations that the employees felt that they weren™t being 
treated too fairly with.ﬂ
8 At about 2 p.m., Montano 
approached Kaspar and 
Young at their assigned work location in a conduit 
trench.  According to the credited composite testimony, 
Montano asked why they were ﬁscrewing aroundﬂ and 
told them to get to work, shut up, and just get the project 
completed.  Kaspar asked if Montano would ever hire 
union workers again.  Montano replied that he needed 
workers who worked. 
The regular workday ended at about 3:30 p.m.  There 
was undisputedly work remaining to be done.  Certain 
conduit needed to be encased in concrete.  Montano de-
clined the offer of one or more electricians to stay and do 
the work.  Instead, he and helpers Arevalo and Amaya 
remained to complete the job.  According to Montano, the 
remaining work was what the electricians had not done 
during the whole day shift.  He also stated that he did not 
need more than one or two people to finish the job. 
On Friday, January 5, the el
ectricians picketed the Sun 
Valley jobsite prior to the start of work and during their 

break time.  Respondent™s work progressed without any 
 7  Hearing Tr. p. 236. 
8  Hearing Tr. pp. 60Œ61. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614apparent delay.  Sometime during the day, a California 
OSHA official removed the red tag from the entire main 
conduit trench.  In addition, Montano complied with the 
electricians™ request and provided them with government 
tax and immigration forms to complete.  The school site 
inspector™s project diary show
s that all electrical work 
was complete and the conduits were encased by the end 
of the day.  Montano told th
e electricians to report to 
work the next day in order to receive their back wages.  
He promised that they would receive 2 hours of wages 
for showing up on Saturday. 
When the electricians arrived at the jobsite Saturday 
morning, they received chec
ks for full backpay, with 
appropriate deductions.  They 
were also informed that 
they were terminated.  Montano told Rojo that the elec-

tricians had to leave the job 
because school officials and 
the general contractor did not want them there.  Blum 

overheard Montano say that the trenches had to be filled 

by Monday™s deadline, so th
ere was nothing for the elec-
tricians to do on Monday.  Payroll records introduced by 

the General Counsel show that
 some of the Respondent™s 
employees, including one or two newly hired electri-
cians, did perform other electrical work at both the Sun 
Valley and Irvine Valley College jobsites in subsequent 

weeks. It is undisputed that the Respondent™s stated reason for 
terminating the five union-affiliated electricians on Janu-
ary 6 was their alleged failure to perform work on Janu-
ary 4.  This was also at least one stated reason for the 
Respondent™s failure to permit the same employees to 

work overtime on January 4.  (The other reason being the 
lack of any need for more than Montano and two helpers 
to finish the work remaining.)  The judge found that the 
failure of the five alleged discriminatees to perform work 
on January 4 was due to their participation in an unpro-
tected partial work stoppage or intermittent strike.  In 
addition, she found that Kaspar and Young were not em-
ployees within the meaning of the Act.
9  She recom-
mended dismissal of the 8(a)(3) discriminatory discharge 
and denial of overtime complaint allegations on these 
grounds. 
We adopt the recommendation to dismiss, but we dis-
avow reliance on the judge™s rationale for doing so.  The 
Respondent did not raise either legal argument used by 
the judge in defense of its challenged actions.
10  On the 
contrary, it simply claims that it took these actions be-
cause the five electricians fail
ed to perform their work as 
expected and required for a full day at a time when a 
                                                          
                                                           
9 The judge based this finding on th
e rationale of another administra-
tive law judge in Aztech Electric Co.
, 335 NLRB 260 (2001). 
10 We also note that the Board has reversed the judge™s decision in 
relevant part in 
Aztech Electric Co
., supra. 
pending completion deadline made any delay particularly 

critical.  On the other hand, the General Counsel con-
tends that the electricians 
performed what work they 
could on January 4 and that the Respondent™s stated rea-
son of nonperformance is merely a pretext for retaliation 
against their recent disclosure of union affiliation and 
support. 
Under the 
Wright Line
11 test for alleged 8(a)(3) and (1) 
discriminatory employment actions, the General Counsel 

bears an initial burden of introducing evidence sufficient 
to support the inference that protected concerted activity 
was a motivating factor in the 
employer™s decision to act.  
In the instant case, it is undisputed that the Respondent 

knew about the alleged discriminatees™ union activities 
and that it denied them over
time and then terminated 
them soon after becoming aware of these activities.  
There is, however, little credible evidence of the Re-
spondent™s animus towards union activity.  The judge has 
dismissed, primarily on credibility grounds, all complaint 
allegations of coercive interrogations and threats.
12  Montano hired known union members Nightingale and 
Blum on January 3.  Furthermore, General Counsel™s 
witness Kaspar admitted that Montano ﬁwillinglyﬂ par-
ticipated in meetings about 
the electricians™ complaints 
on January 4.  On January 5, Montano at least partially 
satisfied those complaints 
by providing the necessary 
government employment form
s for the electricians to complete. 
Under the foregoing circumstances, it might be said 
that the General Counsel has failed to meet his initial 
burden under 
Wright Line
.  Even assuming, arguendo, 
that an inference of antiunion motivation may be drawn, 
as the General Counsel suggests in exceptions, solely 
from the timing of the termination actions in relation to 
the sudden news that all electricians were union members 

who sought union representation for the Respondent™s 
historically nonunion work force, we find that the Re-
spondent has met its rebuttal burden of showing that it 
would have discharged these five employees, and denied 
them overtime 2 days earlier, ev
en in the absence of their 
union activities. 
We agree with the General Counsel™s argument in ex-
ceptions that the record shows 
that the electricians spent 
relatively little time during January 4 engaged in work 
stoppages to discuss matters of union representation or 
 11 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983).  See also 
Manno Electric, 
321 NLRB 280 fn. 12 (1995). 
12 Our dissenting colleague would 
apparently reverse the judge™s 
credibility findings with respect to alleged statements made to Rojo on 
January 2.  As previously stated, we find no basis for reversing the 
judge under 
Standard Dry Wall
.  A. MONTANO ELECTRIC 615working conditions.  Our agreem
ent in this respect favors 
the Respondent™s case, however, not the General Coun-
sel™s, because credited or un
disputed evidence shows that 
the electricians were not pe
rforming the work expected 
of them at times when they were not engaged in pro-

tected concerted activity. 
As detailed above, there is 
no evidence of
 any work stoppages attributable to such activity prior to the presen-

tation of union cards to Montano by Kaspar and Young 
at about 10 a.m.  Yet slightly more than an hour later, the 
school district inspector wa
rned that the Respondent had 
produced ﬁlittle or noﬂ work since the 7 a.m. beginning 

of the workday.  Similarly, 
there is no evidence of any 
work stoppages attributable 
to protected concerted activ-
ity after the five electricians met with Montano at noon 
about back wages and government forms.  Yet the cred-
ited testimony shows that in midafternoon Montano 
scolded Kaspar and Young and told them to get to work.  
Furthermore, it is undisputed that work remained to be 
done at the end of the day which, according to 
Montano™s credible testimony, should already have been 
done by the electricians dur
ing the regular workday.  
What they 
were doing, as credibly described (albeit with 
some likely hyperbole) by Montano, was ﬁwalking back 
and forth.  They were meeting, they were laughing.  
They would actually throw th
e pipe.  It was like a show 
reallyŠwhat they were doing that day.  But real work 
they didn™t.ﬂ 
We find that the Respondent has shown that it bore 
enmity against the electricians for failing to perform their 

work as expected on January 4.
13  This failure, which 
cannot be attributed to time spent engaged in protected 
concerted activities, drew criticism from school officials 
and the general contractor, 
impaired the Respondent™s 
ability to meet an intractable job completion deadline, 
                                                          
 13 Contrary to the dissent, there is evidence that Blum and Nightin-
gale failed to perform work as expected on January 4.  Montano identi-
fied them as the only electricians 
even attempting to work, but his 
testimony did not exculpate them a
ltogether from complicity in the 
electrician crew™s misconduct.  In fact, as two of the four electricians 

working on site prior to Kaspar™s 
arrival, Blum and Nightingale must 
have had some role in what the site inspector described as the produc-
tion of ﬁlittle or no workﬂ during the fi
rst half of that workday.  We 
therefore disagree with the dissent that their termination by the Re-
spondent can only be explaine
d by their union membership. 
We note further that the record does not support the dissent™s claim 
that the termination of all electricians on Saturday, January 6 increased 
the likelihood that Montano would not meet his job completion dead-
line.  The site inspector™s job diary shows that no further electricians™ 
work was scheduled after January 5. 
 The timing of the discharge action 
therefore seems consistent with the Respondent™s asserted justification 
for discharge.  Having completed all underground conduit work by the 
deadline in spite of
 the electricians™ misconduct on January 4, Montano 
decided that he would forego the risk of jeopardizing other jobs by 
retaining this crew in his employ. 
and likely jeopardized the Respondent™s business reputa-
tion.  We therefore find that the Respondent would have 
denied overtime work to the 
electricians and would have 
terminated them for their 
nonperformance even in the 
absence of protected concerted activities.  Accordingly, 

we adopt the judge™s recommendation to dismiss the 
complaint. 
ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER LIEBMAN, dissenting in part. 
My colleagues agree with th
e judge that the Respon-dent (Montano) did not violate the Act in connection 

with the interrogation, allegedly accompanied by threats, 
of certain employees and the discharge of five employ-
ees. In contrast to my colleagues and the judge, I would 
find that Montano violated Section 8(a)(1) by virtue of 
the statements made by Robert Florin, Montano™s estima-
tor, to employee Michael Kasp
ar, on January 3.  I would 
also find that Montano™s discharge of the five employees 
violated Section 8(a)(3) because it was based not on their 
failure to perform work on January 4, but on their union 

affiliation and activities. 
The Interrogation of Kaspar 
The facts related to Kaspar™s interrogation are de-
scribed in the judge™s decision: On January 3, the Union 
faxed a letter to the Respondent, stating that Kaspar was 
a member.  In response to a question from Kaspar that 
day, Florin acknowledged re
ceiving the letter.  He also 
ﬁasked Kaspar if he intended to bring any troubles to the 

job.ﬂ When Kaspar said no
, Florin stated, ﬁIf you™re 
smart and do things right, this Irvine Valley project could 

be too much for you and we could be looking at five 

years worth of work.ﬂ  Flor
in complimented Kaspar™s 
work and skills.  The conversation then was interrupted 
by a phone call for Florin.  Wh
en he returned, Florin told 
Kaspar that Montano ﬁwanted to know if Kaspar in-
tended to cause labor problems.ﬂ  On being reassured by 
Kaspar, Florin said, ﬁ[G]ood, because this thing could 
turn into five years.ﬂ 
Citing Florin™s compliments, the judge rejected the 
conclusion that the ﬁimport of Florin™s words to Kaspar 

evidenced an intent to be 
more cooperative regarding 
future employment if Kaspar abandoned his interest in 
the Union.ﬂ  It seems to me, however, that Florin™s re-

marks were clearly coercive. 
 In a single conversation in 
which he claimed to be speaking for Kaspar™s employer, 

Florin twice inquired about Kaspar™s future union activ-
ity and twice linked that activity to Kaspar™s employment 
prospects.  In the context of 
talk about ﬁtroublesﬂ on the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616job and ﬁlabor problems,ﬂ an employee reasonably could 
understand a reference to being ﬁsmartﬂ and ﬁdo[ing] 
things rightﬂ to mean foregoing union activity.  Florin™s 
intent, of course, is immaterial.
1 Whether Florin™s state-
ments are regarded as a promis
e, a threat or a mixture of 
both, they were unlawful.  See, e.g., 
Pepsi-Cola Bottlers 
of Atlanta
, 267 NLRB 1100, 1103 (1983) (supervisor™s 
statement that employee had ﬁa bright future with this 
Company if you choose to make the right decisionsﬂ was 
unlawful threat of reprisal).
2  The Discharges 
My colleagues correctly reject the judge™s rationale for 
upholding Montano™s discharge of five employees.  They 
conclude that Montano was motivated by lawful ﬁenmity 
against the electricians for failing to perform their work 
as expected on January 4.ﬂ This was what Montano was 
required to prove, under the 
Wright Line
 test,3 but I do 
not believe he succeeded. 
My colleagues express some doubt about whether the 
General Counsel met his own initial burden of proving 
that antiunion animus was a motivating factor in the dis-

charges.  To me, the eviden
ce of antiunion animus was 
clear.  The timing of the discharges certainly permits an 
inference of antiunion motivation. The discharged em-
ployees undertook a flurry of protected activity in the 
days leading up to their discharge, presenting Montano 
with legitimate complaints about their wages and work-

ing conditionsŠas well as signed union authorization 
cards. Although she condemned the ﬁmanner and timing 
of the presentation of issuesﬂ to Montano, the judge  
found that ﬁeach of the [salts™] actions, individually, 
raised legitimate work-relat
ed concerns.ﬂ  The record 
shows that until the salts raised concerns, Montano was 

failing to withhold taxes from employees™ paychecks, 
was failing to comply with prevailing wage obligations 
on a public construction project and with immigration 
law requirements, and was violating occupational safety 
and health standards. It is no wonder that he opposed the 
Union™s efforts.
4                                                           
                                                                                             
1 E.g., Douglas Foods Corp
., 330 NLRB 821 (2000), enfd. in rele-
vant part 251 F.3d 1056 (D.C. Cir.
 2001) (ﬁ[A]n employer statement 
violates Section 8(a)(1) if it would 
have a reasonable tendency to inter-
fere with, restrain or coerce employee
s in the exercise of their Section 7 
rights, without regard to the [employer™s] intent.ﬂ). 
2 Although the judge did not expre
ssly make a finding that Florin 
was Montano™s agent or supervisor, it 
is clear from the record that he 
was, at the very least, an agent for 
purposes of his statements to Kaspar. 
3 251 NLRB 1083 (1980) enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Man-
agement Corp., 462 U.S. 292 (1983). 
4 Notably, this case involves the salting campaign of the union, 
IBEW Local 441, involved in 
Aztech Electric Co., 335 NLRB 260 
(2001).  In my concurring opinion in 
Aztech, I argued that a salting 
campaign that involves the aggressive pursuit of legal remedies for 
But there is a good deal mo
re to suggest Montano™s 
overriding motive for the discharges. Apart from Florin™s 
unlawful statements to Kasp
ar, Montano himself made 
statements demonstrating animus: (1) on January 2, he 
told Gilbert Rojo that he would fire employees Kaspar 
and Fred Young if they were union members;
5 (2) on 
January 3, he told Rojo, ﬁI just don™t want unions,ﬂ and 
said that he would not recognize or negotiate with the 
Union; and (3) on January 3, he told prospective em-
ployee Dean Todd, who identifi
ed himself as a salt, that 
he did not want to be a union contractor and refused to 
give Todd an application.  Whether or not these state-
ments independently violated Section 8(a)(1), they do 
show Montano™s hostility to the Union. 
Given the clear evidence of Montano™s antiunion mo-
tivation, the question becomes whether he would have 

nevertheless discharged the five employees solely for 
failing to perform work.  To show this, Montano was 
required to prove not only that the five employees did, 
indeed, fail to perform work and that their failure was not 
attributable to engaging in protected activity, but also 

that he would have discharged them as a result.  
Montano™s proof fell short. 
With respect to two of the discharged employees, 
Richard Nightingale and Larry 
Blum, the record does not 
specifically show that they ever failed or refused to per-
form work.  Montano™s testimony about the work of 
Nightingale and Blum was uniformly positive.  They 
were, however, union members, and it seems clear that 
they were included in the discharge for that reason alone. 
As for the other three employees, even crediting 
Montano™s testimony concerning their failure to work 

during periods when they do not appear to have been 
engaged in protected activity, 
I cannot conclude that un-
der the circumstances, Montano would have fired them 
in the absence of their union affiliation.  Of course, it is 
not enough for Montano to show that he 
could have fired 
the employees.  See, e.g., 
Structural Composites Indus-
tries, 304 NLRB 729 (1991). 
The judge did not find that Montano had no future 
work for the discharged employees.  Montano continued 
to employ other workers on the project involved in this 
case, after an apparent January 8 deadline for comple-
tion. If Montano was concerned about meeting the dead-
line, then the discharges seem counterproductive.   
 employer misconduct is protected activity, even if it means that em-
ployers who break the law 
are driven out of business.  This case helps 
explain what may inspire such campaigns.  
5 The judge both credited and discredited Montano™s denial that he 
made this statement, at different poi
nts in her decision.  In any case, 
Montano™s testimony did not amount to
 a specific denial of the state-
ment Rojo attributed to him. 
 A. MONTANO ELECTRIC 617Montano regarded at least some of the discharged em-
ployees (Nightingale and Blum) as good workers.  If, on 
the other hand, the work was done and thus there was no 
pressure to meet the deadlin
e, then the discharged em-
ployees™ asserted failure to perform work would not 
seem to furnish pressing caus
e for their termination.  In 
any case, Montano never warned the workers, imposed 
lesser discipline, or gave them an ultimatum.  Instead, he 
fired them.  Surely their union affiliation, and not their 
failure to perform work, is the real explanation for this 
decision, in light of Montano™s antiunion animus. 
 John Kloosterman, Esq., and Jean Libby, Esq.,  for the General 
Counsel. Astrid Arevalo, Javier Arevalo, 
and Jose Montano, 
for the Re-spondent. David Lawhorn, for IBEW Local 441
.  Gilbert Rojo, 
for IBEW Local 11.
 DECISION STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge. 
This case was tried in Los Angeles, California, on June 25, 26, 
and 27, 1997. The consolidated co
mplaint, issued January 3, 
1997, alleges that Jose A. Mont
ano d/b/a A. Montano Electric 
(Respondent) violated Section 8(
a)(1) and (3) of the Act by 
reducing work assignments, by interrogating and threatening 
employees, and by discharging five employees because they 
were members of and supported 
International Brotherhood of 
Electrical Workers, Local 441, AFLŒCIO (Local 441) and In-

ternational Brotherhood of Electr
ical Workers, Local 11, AFLŒ
CIO (Local 11 or collectively, the Union).
1 The relevant events 
occurred in December 1995 and January 1996
2 at the J. H. 
Frances Polytechnic High School 
jobsite in Sun Valley, Cali-
fornia. All parties were afforded full opportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine wit-
nesses, and to argue the merits
 of their respective positions.
3 On the entire record, including my observation of the demeanor of 
                                                          
                                                           
1 The charge in Case 21ŒCAŒ31126 was filed by Local 441 on Janu-
ary 23, 1996, and amended on December 11, 1996. The charge in Case 
21ŒCAŒ31128 was filed January 25, 
1996, by Local 11 and amended 
December 10, 1996. 
2 Unless otherwise specified, all dates are in 1996. 
3 Jose A. Montano, the sole proprietor of Respondent, appeared 
without counsel. Based upon my obse
rvation of Montano throughout 
the hearing, I have concluded that 
he understands English fairly well. 
Nevertheless, prior to the hearing, I instructed counsel for the General 
Counsel to offer to provide a translator for Montano throughout the 
hearing. Montano refused the offer. 
In addition, although advised that 
he had a right to counsel, Montano stated that he did not want an attor-

ney because he could not afford 
to pay for one. Montano was repre-
sented by his daughter and son. A
lthough witnesses were sequestered, I 
allowed Montano as well as his daughter and son to remain in the hear-
ing room throughout the hearing. In some instances, the transcript 
indicates partial comments by Montano or his daughter or son. These 
partial comments were followed by 
family caucuses which were not 
audible on the record. 
the witnesses, and after considering the oral argument by coun-
sel for the General Counsel and for Respondent, I make the 
following FINDINGS OF FACT
4 I. JURISDICTION AND LABOR ORGANIZATION STATUS 
During the 12-month period ending March 1, 1996, Respon-
dent, a sole proprietorship, provided services valued in excess 
of $50,000 for other enterprises locat
ed within the State of Cali-
fornia, each of which other ente
rprises, during the same period, 
performed services valued in excess of $50,000 in States other 
than the State of California, or sold and shipped from its Cali-
fornia locations goods valued in excess of $50,000 directly to 
points outside the State of California. Respondent admits and I 
find that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and that Local 
441 and Local 11 are labor organizations within the meaning of 
Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background Respondent is a small, nonunion electrical contractor based 
in Anaheim, California. Responde
nt utilizes Bob Florin as its 
estimator. Jose A. Montano, hi
s son Javier Arevalo, and a 
helper, Nelson Amaya, form the steady worker complement. 
Other employees are hired as needed.
 Alleged discriminatees Mike Ka
spar, Fred Young, and Gil-
bert Rojo applied for work with
 Respondent and were hired in 
early December 1995. Kaspar™s resume did not mention any 

union affiliation. Rojo and Young,
 who were hired after tele-
phone interviews with Montano, 
did not reveal their union af-
filiation to Montano at the time they were hired. Kaspar, 
Young, and Rojo worked on various jobsites during December 
1995. There is no dispute that Respondent was satisfied with 
the quality of their electrical work. 
Young and Rojo were assigned to work at the J. H. Frances 
Polytechnic High School in Sun Valley on January 2.
5 On January 3, Respondent hired a
lleged discriminatees Richard 
Nightingale and Larry Blum. Mo
ntano knew Nigh
tingale was a member of the Union at the time of hiring him because Night-

ingale introduced himself as a member of IBEW Local 11 look-
ing for work.  
On Thursday, January 4, Kaspar also reported to work at the 
Sun Valley jobsite. At about 10 
a.m. that day, Montano was 
presented with authorization ca
rds signed by the five alleged 
 4 Credibility resolutions have been made based upon a review of the 
entire record and the exhibits in this proceeding. Witness demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-
ments or because it was inherently 
incredible and unworthy of belief. 
5 Young was actually assigned to the job in mid-December 1995 in 
order to look over the blueprints of 
the job, assemble a materials list, 
and plan the progress of work. Montano was dissatisfied with Young™s 

performance of these tasks but did 
not discuss the matter with Young. 
Because Respondent does not rely on Young™s December 1995 per-
formance as a reason for Young™s disc
harge, it is unnecessary to elabo-rate further regarding this matter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618discriminatees. Montano refuse
d to recognize the Union and 
told the employees to get back to
 work. It is undisputed that 
very little work was performed on January 4. On that day, vari-
ous concerns regarding safety, 
insurance, wages, hours, and 
terms and conditions of employment were brought to 
Montano™s attention by the five
 alleged discriminatees. These 
concerns included several reques
ts for back wages, contacting the Wage & Hour Division of the Department of Labor, a re-
quest to complete Federal paper work including I-9 and W-4 
forms, trench safety, a request 
for safety meetings, and a re-
quest for health insurance. A call to OSHA the previous day 
had resulted in the main trench being ﬁred tagged.ﬂ
6 On Friday, January 5, the five
 alleged discriminatees pick-
eted before work and at lunchbreak. The signs said that Re-
spondent did not provide health insurance and did not pay 
taxes. On Saturday, January 6, 
Respondent paid the five alleged 
discriminatees all back wages owed to them and announced that 
there was no further work for them. Pursuant to a petition for 
representation filed by the Union, a consent election was 
scheduled for March 22. The petition was withdrawn prior to 
the election. 
B. Alleged Interr
ogations and Threats 
Montano Montano allegedly interrogate
d employees on two occasions 
and threatened employees with refusal to hire union members 
in the future.
7 Interrogation is not, by itself, a per se violation of 
Section 8(a)(1).  An interrogation is coercive if, under all the 

circumstances, it reasonably tends to interfere with, restrain, or 
coerce employees in the exercise of their Section 7 rights.  
Em-ery Worldwide
, 309 NLRB 185, 187 (1993). Under this totality 
of circumstances approach, such factors as whether the interro-
gated employee is an open or active union supporter, the back-
ground of the interrogation, the nature of the information 
sought, the identity of the quest
ioner, and the place and method of the interrogation are examined.  
Sunnyvale  Medical Clinic
, 277 NLRB 1217 (1985). 
The first allegation of interrogation was related by Dean 
Todd, a member of Local 11, and corroborated by Rojo. Todd 
testified that he spoke with Montano on January 3. Todd intro-
duced himself to Montano as an electrician in search of em-
ployment and gave Montano his 
resume. In addition to listing 
Todd™s qualifications as an elect
rician, the resume indicated 
that Todd™s ﬁobjectiveﬂ was to promote the advancement of employees in the electrical industry by organizing them for 
IBEW. His experience included 2-1/2 years as business repre-
                                                          
                                                           
6 Kaspar explained that an OSHA re
d tag indicates that the location 
so marked is dangerous and cannot be worked in until the condition is 
corrected. According to Rojo, he 
caused a call to OSHA to be made 
because he noticed, ﬁsome very hazar
dous working situations. . . . And 
there was no material on the job. Th
ere was an extreme lack of tools 
and there was just no way you c
ould proceed doing anything. There 
was no ladders for gettingŠno egress in
 and out of the trenches; just a 
horrendous type of situation.ﬂ 
7 Further 8(a)(1) allegationsŠthat 
Respondent announced shut down 
of the Sun Valley job and layoff of employees because of the employ-

ees™ union membershipŠwill be discusse
d infra with the 8(a)(3) allega-
tions. 
sentative for Local 11 and he listed training in IBEW labor 
management cooperation, organi
zing, and representation. His 
references were business repres
entatives of Local 11. Accord-
ing to Todd, Montano noticed union insignia on Todd™s pocket protector before looking at the resume and asked if Todd was a 
member of the Union. Todd re
sponded that he was. After 
studying the resume, Montano asked Todd if Todd™s objective 
was to organize his shop. Todd st
ated that it was not. Montano 
replied that he was not a union c
ontractor and did not want to 

be a union contractor. There is no allegation that Respondent 
refused to hire Todd because 
of his union activity. Montano 
denied this interrogation stating, ﬁWhy did I have to ask this 

type of question when I didn™t have any knowledge at the time 
of anything that had to do with the Union.ﬂ Montano indicated, 
in addition, that he did not specifically recall Todd. 
I find that Montano asked Todd if he was a union member 
before reading the resume proffered by Todd.
8 However, I con-clude that under the circumstan
ces no violation occurred. Todd 
wore union insignia to the interview. Accordingly, as conceded 
by counsel for General Couns
el, Todd was an open union ad-herent at the time he applied for the job. Although Montano, the 
hiring official of Respondent, asked the question of Todd dur-
ing a job interview, I find under 
the circumstances the interro-
gation did not reasonably interfere with Todd or other employ-
ees™ exercise of their rights under the Act. See, e.g., 
Rossmore 
House, 269 NLRB 1176 (1984), enfd. sub nom. 
Hotel & Res-
taurant Employees Local 11 v. NLRB, 
760 F.2d 1006 (9th Cir. 
1985). Regarding Montano™s furt
her question as to whether Todd™s objective was to organize Respondent, I similarly find 
no coercive impact. 
According to Todd™s testimony, Montano 
had by this time read Todd™s resume and knew that Todd was 

an open and active union supporter whose objective was to 
organize for the Union. 
The second allegation of interrogation involves Peter Smith. 
Smith testified that he dr
opped his resume through Respon-
dent™s mail slot in early D
ecember 1995. Montano contacted 
Smith by phone shortly thereafter
 and told Smith he did not 
have any work at the time. A
ccording to Smith, Montano spoke 
with him by telephone at about 
11 a.m. on January 4 and began 
the conversation by asking if Smith was with the Union. Smith 
replied that he was not and 
asked why Montano wanted to 
know. Montano replied that he 
was having problems with the 
Union and he wanted to repl
ace some employees who were 
trying to organize his shop. Montano offered Smith a job but 
Smith did not accept.9  8 Todd™s testimony was somewhat contrived. However, based upon 
Montano™s inability to recall Todd and 
his equivocal denial of the ques-
tioning, I find that Montano may,
 indeed, have questioned Todd. 
9 Counsel for the General Counsel also relied on testimony of Rojo 
regarding a telephone conversation between Rojo and Montano on the 
evening of January 2. According to
 Rojo, Montano quested him about 
his union activities as well as those of Young and Kaspar. I credit 
Montano™s denial that he interrogate
d anyone prior to learning of union 
activity. There is no evidence that Montano was aware of any union 
activity at this time. This is consistent with the testimony of Young 
who related that two representatives from Local 11 met with Montano 
to discuss getting more qualified elec
tricians on the Sun Valley job on January 2. At a ﬁlaterﬂ time, Young 
testified that Montano asked Young 
 A. MONTANO ELECTRIC 619Montano stated, ﬁI can™t think that it™s possible that I might 
have asked them [referring to 
Todd and Smith]. . . . Could be 
possible that I might have asked that. But, not necessarily, so.ﬂ 
Montano did not deny speaking with Smith. Nevertheless, I 
find that Smith™s testimony simply strains credulity. According 
to Rojo, on Friday, January 5, six individuals applied for work 
with Montano and Montano told them he was not hiring.
10  Accordingly, there would have 
been no reason to call Smith the 
prior day. Moreover, Montano™s demeanor and manner of 
speech when speaking in English were simply not as sophisti-
cated as Smith described. Accordingly, I am unable to credit 
Smith™s testimony.
11 Although counsel for the General Counsel contended 
throughout the hearing that the testimony of Smith supported 
that above allegation of interrogation, during closing argument 
he also argued that testimony of Rojo supported this allegation. 
Specifically, Rojo testified that
 he gave Montano his business 
card in the morning of January 3 and told Montano that he and 

Young were union members. Later in the afternoon, according 
to Rojo, Montano asked him if he, Young and Kaspar were 
union members. Rojo responded that they were. Rojo had just 
handed Montano a business card identifying himself as a busi-
ness representative for Local 
11. David Lawhorn, business representative for Local 411, sent 
a fax to Montano at 9:37 a.m. 
on the same date identifying Young and Kaspar as union em-
ployees.
12 Under these circumstances, I find that the interroga-
tion did not reasonably interfere 
with Rojo™s or other employ-
ees™ exercise of their rights under the Act pursuant to the ana-
lytical framework of 
Rossmore House, 
supra. The third allegation regarding M
ontano is that he told em-ployees he would not hire union
 employees in the future. At 
noon on January 4, the five allege
d discriminatees quit working and approached Montano as a group. They requested back 
wages and asked that government
 paperwork be completed. 
Montano stated that their back
 wages would be paid on the 
following day. At their request, the employees complete I-9 and 

W-4 forms. As stated earlier, very little electrical work was 
performed this day and Montano was being pressured by school 

officials to complete the work 
before students came back from 
the holiday break on Monday, January 8. 
At 2 p.m. on January 4, Mont
ano spoke with Kaspar and 
Young. He asked them why they were ﬁscrewing aroundﬂ and 
told them to get to work, shut up, and just get the project com-
                                                                                            
                                                           
how he knew the two men and Y
oung replied that he knew them 
through the Union. Montano asked if Young was Union and Young 
replied affirmatively stating, ﬁIt di
dn™t seem to bother him [Montano] at 
that point. At that point, we hadn™t picketed or done any real concerted 
activities.ﬂ Montano™s question of Y
oung is not alleged to violate the 
Act. 10 There is no allegation that failure 
to hire these individuals was vio-
lative of the Act. 11 Similarly, I do not credit Smith™s 
testimony that Montano told him 
that he wanted to replace some empl
oyees who were trying to organize 
his shop. 
12 Respondent denied receipt of th
is fax. However, based upon the 
fax transmission verification record
, it appears the fax was transmitted 
at 9:37 a.m. on January 3. 
pleted.
13 Kaspar asked Montano if he would ever hire union 
members again in the future. Montano replied that he would 
not. According to Montano, he stated that he needed workers 
who worked. I credit Montano. Accordingly, I find no viola-
tion. Florin Florin is alleged to have told
 Kaspar that Respondent would 
be more cooperative regarding future employment if employees 
abandoned their interest in the Union. He is also alleged to have 
threatened Kaspar with legal action for engaging in union activ-
ity. Respondent denies these alle
gations and denies that Florin 
is its agent or supervisor. Florin did not testify. 
As mentioned above, on January 3, Lawhorn faxed a letter to 
Respondent stating that Kaspar and Young were members of 
the Union. Later that day, Kaspar said to Florin, ﬁ[W]ell you 
probably know that I™m in the un
ion by now.ﬂ Florin responded 
affirmatively. At the end of the 
day, Kaspar asked Florin if he 
had received the fax from the Uni
on. Florin stated that he had 
and asked Kaspar if he intended to bring any troubles to the job. 

Kaspar said no. Florin then told Kaspar, ﬁIf you™re smart and do 
things right, this Irvine Valley project could be too much for 
you and we could be looking at 
five years worth of work.ﬂ Flo-
rin also complimented Kaspar on his fine work and said that his 
union training probably meant Kaspar was a good worker. Flo-
rin was interrupted by a phone ca
ll which ended by Florin say-
ing, ﬁI™ll ask him when I get off 
the phone.ﬂ Florin returned and 
said Montano wanted to know if Kaspar intended to cause labor 
problems. Kaspar reassured Florin who responded, ﬁ[G]ood, 
because this thing could turn into five years.ﬂ This exhausted 

Kaspar™s recollection of the conversation. In response to two 
leading questions regarding whet
her any adverse consequences 
or legal action was mentioned because of his union member-
ship, Kaspar recalled that Florin told him that Montano could 
sue him for not saying he was in the Union when he was 
hired.14 I am unable to conclude that th
e import of Florin™s words to 
Kaspar evidenced an intent to be more cooperative regarding 

future employment if Kaspar abandoned his interest in the Un-
ion. Rather, I find that Kaspar™s
 testimony regarding Florin™s 
remarks must be construed in the context of Florin™s view that 
Kaspar was a good worker and that his union training had been 
beneficial. After all, the fact that Kaspar had identified himself 
 13 Kaspar testified that Montano also stated, ﬁWhy are you guys do-
ing this to me? I hate the union; I hate the labor problems; why are you 
screwing me around like this; I don™t want this to happen; I want you 
guys to work; shut up; and just get this project done.ﬂ Young™s em-
belishments did not corrborate Kaspar™s
 version of this part of the con-
versation. I do not credit either of them regarding these statements. 
14 Kaspar also responded to a leading question, ﬁHe told me that if I 
just did good work and keep my mouth shut about the union, I would 
be employed for a long time.ﬂ I find 
that this was Kaspar™s summary of 
the conversation which he had already fully detailed in his prior testi-
mony and I do not credit his conclusory rendition. According to Kas-
par, Montano and his son Javier 
Arevalo arrived on January 3 and 
spoke with Kaspar and Florin. Kaspar
 testified that Montano told him, 
ﬁI don™t want any union troubles in my company,ﬂ and ﬁI hate the un-
ion; I don™t want to be in the union.ﬂ Montano denied making such 
statements. I credit his denial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620as a union member did not deter Florin from wanting Kaspar to 
remain employed. Accordingly, I construe Florin™s remarks, as 
related by Kaspar, to mean that
 if Kaspar was smart about his 
work and performed his work correctly, there would be more 
work. As to Florin™s alleged further remarkŠthat Montano 
could sue Kaspar for not reporting that he was in the Union 
when he was hiredŠI do not credit Kaspar™s testimony due to 
his faulty memory. 
C. Alleged Reduction in Work Assignments and Discharges 
Facts 
Montano received a note from the 
project supervisor indicat-ing that little or no work was 
completed from 7 to 11 a.m. on 
January 4 and asking what the electricians were doing during 
that time. Montano observed the 
five alleged discriminatees 
requesting meetings or walking around laughing and throwing 
pipe. Very little work was pe
rformed. As mentioned in the 
background section, this was the 
day that Montano received the 
authorization cards from the five alleged discriminatees.
15  Young spoke to the project superv
isor who told Young that he 
had no trouble with organizing but 
he did have a problem with 
stopping an entire account. The s
upervisor continued that there 
was a deadline of January 8 fo
r completion of the project be-
cause winter vacation would be over on that date and students 
would be returning to school. 
Montano stated, 
 I still don™t understand what was being done. But it™s 
true that Gilbert Rojo was working, but at the same time, 
and in additionally to it, he would be talking to these two 
men. And, all of a sudden, 
also he would stop the other 
two men and thenŠthen all of
 his six people were to-
gether. This produced some c
onsternation to all of the 
school. Oh, I™m referring to the principal, the head of the 
school, because they were wa
tching what this wasŠwhile 
this was taking place. And, themselves they didn™t under-

stand what was going on. 
 When Montano was asked what the alleged discriminatees 
did that day, he stated, ﬁIt™s absolute nothing. They were walk-
ing back and forth. They were
 meeting, they were laughing. 
They would actually throw the pipe. It was like a show reallyŠ
what they were doing that day. But real work they didn™t.ﬂ 
At quitting time on Thursday, Ja
nuary 4, Montano, Arevalo, 
and Amaya stayed to complete
 conduit installation which was 
to be encased in concrete that evening. Kaspar asked if the five 

alleged discriminatees could stay and do the work.
16 Montano 
                                                          
                                                           
15 Kaspar testified that he handed the authorization cards to Montano 
on January 4 while Rojo testified 
that he delivered the cards to 
Montano on January 5. Kaspar furthe
r testified that Montano acknowl-
edged that each of the signatures was an employee of his and then said, 

ﬁI don™t want to be union, I hate the union, I don™t care what you sign. I 
don™t want to be in the union.ﬂ I do not credit this testimony or similar 
testimony regarding a conversation w
ith Kaspar and Rojo on January 5. 
16 Kaspar testified in response to the question, ﬁWas there work to be 
done that day?ﬂ: ﬁWell, at the time
, there was at least one concrete 
truck waiting outside to come and pour
 concrete in some of the ditches 
that we had been working in. . . .ﬂ It
 is unclear to me what electrician 
work was encompassed in pouring concrete. 
told them that he did not need their help to complete the work. 
In his view, the five alleged di
scriminatees should have com-
pleted the work before quitting time and, in any event, the work 
remaining at quitting time could be completed by one or two 
workers.17 On Friday, January 5, Montano 
told Kaspar and Nightingale 
that the project was being shut down.
18 Montano told the five 
alleged discriminatees to report on Saturday, January 6, to re-
ceive their back wages. The al
leged discrimina
tees demanded 2 hours showup time for coming in on Saturday. Montano agreed 

to this. 
On Saturday, January 6, Rojo and Montano spoke at about 8 
a.m. while sitting in Montano™s 
vehicle. None of the other al-
leged discriminatees was present. Montano told Rojo that the 
five alleged discrimi
natees had to leave the job because they 
did not do the work and the school officials and the general contractor did not want them there because they were a bad 
example to the students. Blum al
so heard Montano say that the 
trenches the electricians had been working in had to be filled up 

because school was starting on Monday and there was nothing 
the electricians could do on Monday.
19 Analysis
 Union organizers who work for nonunion companies pursu-
ant to a ﬁsaltingﬂ policy are generally qualified as employees 
within the meaning of Section 2(3) of the Act. 
 Town & Coun-
try Electric, 
309 NLRB 1250, 1258 (1992), enf. denied 34 F.3d 
625 (8th Cir. 1994), enfd. 516 U.S. 85 (1995). The alleged dis-criminatees Kaspar, Rojo, Young,
 Nightingale, and Blum were union ﬁsaltsﬂ and entitled to engage in acceptable salting activi-
ties. In the absence of objective evidence to the contrary, no 
inference of disabling conflict 
of interest nor a presumption that, if hired, a union salt will engage in activities inimical to 
the employer™s operat
ion, is appropriate. 
Town & Country Elec-
 17 I do not credit Rojo™s testimony that Montano said, ﬁYou all have 
to go. All the union fellows gotta get off the job.ﬂ 18 I do not credit Nightingale™s test
imony that Montano told him on 
January 5 that this would be his 
last working day because Montano 
would not run a union shop. Nightinga
le was asked leading questions to 
elicit this response and I find his me
mory faulty with regard to the 
conversation. However, I do credit Blum™s testimony that Montano 
stated he was worried on January 5 that he was going to lose the project 
because of the Union™s actions the prior day. 
19 Rojo testified that Montano told
 him that the job was taken away 
from him because of the Union. Ni
ghtingale, Kaspar, and Young testi-
fied that they spoke directly to 
Montano who told them there was no 
more work on the project because of
 union problems and there was no 
further work for any of the five 
alleged discriminatees on any other 
projects. I find it more likely that they
 were told this by Rojo who was 
the only one who spoke with Montano directly. I do not credit Rojo™s 
version of the conversation with Montano including his assertion that 
he would never hire union members 
again. In making this determina-
tion, I rely primarily on the fact th
at Young and Kaspar were both told 
by the project superintendent that th
ere was a deadline of January 8. In 
addition, I credit Montano as corroborated by Blum in attributing lack 
of work on the following Monday, January 8, to the project being on 
deadline. Accordingly, the allegati
ons that Montano violated Sec. 
8(a)(1) by announcing the shutdown of the job because of employees™ 
union activities and announcing layoff 
of employees due to their union 
membership are dismissed. 
 A. MONTANO ELECTRIC 621tric, supra, 309 NLRB at 1257; 
Sunland Construction Co., 
309 
NLRB 1224, 1230 (1992). 
In Aztech Electric Co., 
335 NLRB 260 (2001), Administrative 
Law Judge Gerald A. Wacknov analyzed objective evidence of 
the salting activities of Local 441. After a thorough description of 
the program, Judge Wacknov stated, stated at 312, 
 It seems clear that the Union™s ﬁorganizingﬂ efforts 
have proved to be highly uns
uccessful and that despite 
numerous and persistent attemp
ts to ﬁorganizeﬂ over a pe-
riod of some five years there have admittedly been a rela-
tively few instances of positive 
results. Thus, according to 
the equivocal testimony of 
Business Representative Law-
horn, since 1992 there have been about 10 contractors that 

have signed contracts with the union as a result of the Un-
ion™s organizational activities; 
however, Lawhorn also tes-
tified that he ﬁdoesn™t have any idea why these contractors 

on salted projects sign with Local 441.ﬂ It is puzzling, 
therefore, that, Lawhorn belie
ves that the salting program 
has been successful. 
 From the foregoing, namely, 
the relatively insignificant 
number of new signatory contract
ors, juxtaposed with the Un-
ion™s puzzling emphasis on the success of its salting program, it may be concluded that the Uni
on measures its success not in 
the traditional sense of ﬁorganizing,ﬂ but in the number of non-

union contractors it eliminates as competitors in its ﬁbattle for 
survival. . . .ﬂ 
Judge Wacknov concluded that a 
ﬁdisabling conflictﬂ existed 
in that the motive and purpose of Local 441™s salts was to en-gage in activities inimical to the employer™s operations. Thus, 
he concluded that the salts were not employees within the 
meaning of Section 2(3) of the Act.
 (Id. at 313.)  I take judicial 
notice of Judge Wacknov™s decision.20 One of the ﬁsaltsﬂ 
therein, Mike Kaspar, as well as Business Representative Law-
horn were involved in both Aztech 
and this case. Moreover, I 
conclude, in agreement with J
udge Wacknov, that an important 
goal of the salting program of 
Local 441, is, ﬁto create confron-
tations with [nonunion] contract
ors for the purpose of generat-
ing unfair labor practice charges,
 whether ultimately meritori-
ous or not, in furtherance of an objective to impact the contrac-
tors™ financial viability. . . .ﬂ 
and that this purpose constitutes a 
disabling conflict as envisioned in 
Town & Country. 
Accord-ing, I find that the Local 441 discriminatees Kaspar and Young 
were not employees within the meaning of the Act. The three 

other alleged discriminatees, 
Rojo, Nightingale, and Blum, 
were members of Local 11. There is no evidence that they 

adopted the salting objectives of Local 441. 
                                                          
                                                           
20 See.g., 
Pottsville Bleaching Co., 
303 NLRB 186, 191 fn. 11 
(1991); 
Southern Maryland Hospital, 
288 NLRB 481 fn. 2 (1988). 
Nevertheless, I find no violation 
of the Act with regard to 
Rojo, Nightingale, and Blum. 
Although unrepresented employ-
ees, such as these three alleged discriminatees, are entitled to 

act in concert to protest term
s and conditions of employment,
21 not all concerted activities are protected. Various factors, ana-
lyzed on a case by case basis, determine the contours of the 
Act™s protection.
22 In this case, the five alleged discriminatees 
performed no work during the morning of January 4 and little 
work during the remainder of the day. Their actions were timed 
intermittently and I infer that 
this timing was the product of 
careful orchestration.
23 The manner and timing of the presenta-tion of issues to Respondent were certainly intended to harass 
and confuse Respondent. Although each of the actions, indi-
vidually, raised legitimate work-related concerns, the alleged 
discriminatees did not choose to strike. Rather, their actions 
amounted to a partial work stoppage or intermittent strike. Such 

job actions are unprotected.
24 Accordingly, I find no violation 
in failure to assign overtime work to them on the evening of 
January 4 nor in failing to use their services for further projects. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. Local 11 and Local 441 are la
bor organizations within the 
meaning of Section 2(5) of the Act. 
3. The Respondent did not violat
e the Act as alleged in the 
consolidated complaint as amended at hearing. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
25 ORDER The complaint is dismissed. 
  21 NLRB v. Washington Aluminum Co., 
370 U.S. 9 (1962). 
22 See, e.g., 
Interlink Cable Systems, 
285 NLRB 304, 306 (1987), 
and cases cited therein. 
23 This inference is well founded.
 The five employees possessed con-
siderable expertise in labor law matters. One was a business agent. 
Another, Michael Kaspar, had ﬁsaltedﬂ on over 100 occasions. See, 
e.g., 
Aztech Electric Co.,
at 288Œ290. These two employees had worked 
for the Respondent for over a month.
 None of their concerns were 
raised until the morning of January 4. 
24 See, e.g., 
United States Service Industries, 
315 NLRB 285 (1994). 
25 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 